DAUKSCH, Judge.
This is an appeal from a summary judgment in a personal injury case. Appellant claims he was injured by a falling window and frame which he says was improperly maintained. He alleges, and has established sufficiently for summary judgment purposes, that it was the duty of appellee, as landowner, to provide safe premises for him, as an invitee. We agree. The summary judgment is reversed and this cause remanded.
REVERSED and REMANDED.
GOSHORN, J., and CONRAD, R.F., Associate Judge, concur.